Citation Nr: 0826840	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk


INTRODUCTION

The veteran served on active duty for training in the 
National Guard from June 1968 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the RO.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in April 2008.  


FINDINGS OF FACT

The currently demonstrated bilateral hearing loss is not 
shown to be due to noise exposure or another event or 
incident of the veteran's period of service.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss disability is not due to 
disease or injury that was incurred in or aggravated by 
active duty for training, nor may a sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
bilateral hearing loss, and no further assistance is required 
to comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claim in this regard.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is aware that in an April 2008 statement, the 
veteran indicated he was treated by a Dr. Ross after his 
period of active duty.  But the veteran stated that he had 
attempted to retrieve the records of such treatment but was 
notified that they were no longer available.  No further 
efforts to obtain such records are therefore necessary.  See 
generally Counts v. Brown, 6 Vet. App. 473, 477 (1994) (there 
is no duty to assist when the appellant acknowledges the 
unavailability of records), quoting Porter v .Brown, 5 Vet. 
App. 233, 237 (1993) (VA has no duty to seek to obtain that 
which does not exist).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2006 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

VCAA notification does not require an analysis of the 
evidence already contained in the record or any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
November 2006 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the May 2006 VCAA letter, the RO notified the veteran of 
the evidence necessary to establish both disability ratings 
and effective dates in compliance with these requirements.  
Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision. Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic disease of 
the central nervous system such as sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for hearing loss when the 
threshold for any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the threshold at 
three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records do not contain any 
reference to hearing loss.  In his May 1968 report of medical 
history, the veteran stated that he had normal hearing.  On 
his May 1968 Entrance Examination, the veteran manifested 
hearing within normal limits.  Upon his discharge from active 
duty, the veteran again indicated good hearing on his report 
of medical history in September 1968.  In subsequent 
periodical examinations in August 1969, August 1972, August 
1976, and August 1980, the veteran reported good hearing and 
manifested hearing within normal limits on examination.

Subsequent to service, in an October 2006 VA examination, the 
veteran reported difficulty hearing in groups of people and 
with background noises.  The veteran reported service-related 
noise exposure from headsets, teletypes, diesel generators, 
and aircraft.  

On examination, the veteran demonstrated hearing loss in the 
right ear at 2000 (40 decibels), 3000 (45 decibels), and 4000 
hertz (60 decibels).  He also demonstrated hearing loss in 
the left ear at 2000 (40 decibels), 3000 (50 decibels), and 
4000 hertz (45 decibels).  The veteran manifested 90 percent 
speech recognition in the right ear and 88 percent speech 
recognition in the left ear.

The examiner concluded that the veteran had normal sloping to 
moderately-severe sensorineural hearing loss in the right ear 
and normal to moderate sensorineural hearing loss in the left 
ear.  

The examiner then opined that the veteran's hearing loss was 
not related to military noise exposure because his hearing 
was within normal limits in service.  The examiner stated 
that exposure to either impulse sounds or continuous exposure 
can cause a temporary threshold shift that will disappear 
within 16-48 hours after the exposure.  Impulse sounds, he 
added, could damage the ear resulting in immediate hearing 
loss and continuous exposure to loud noise could also result 
in hearing loss.  The examiner stated that if the hearing did 
not recover form such a threshold shift, permanent hearing 
loss could result.  

However, since the damage is done to the ear at the time of 
the noise exposure, the examiner opined, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.  Because the 
veteran did not manifest any hearing loss contemporaneous to 
his noise exposure, the examiner concluded, the veteran's 
current hearing loss is not related to his exposure in 
service.  

In the present case, although the veteran currently has a 
diagnosed hearing disability of both ears, the Board notes 
the first evidence of record of such disability was in 
October 2006, many years after service.  

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Further, the Board notes the October 2006 VA audiological 
examination report in which the examiner, after reviewing the 
claims file, opined that, since the bilateral hearing loss 
developed after service, it was not caused by noise exposure 
during service.  The examiner is certainly competent to offer 
an opinion in this regard and the veteran has not offered any 
competent evidence directly contradicting this opinion.  
Moreover, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1Vet. App. 171, 175 (1990).  

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in the April 2008 hearing 
testimony.  The veteran stated that he received treatment for 
an ear ache while in service and that he received eardrops to 
relieve the symptoms.  The Board also notes the veteran's 
statement that, subsequent to service, he received treatment 
for his hearing loss from a Dr. Ross who stated that his 
hearing loss was likely due to his exposure to jet aircraft 
while in service.  However, there is no evidence of record 
from such a visit.

The veteran states that he was exposed to jet aircraft noise 
while he was stationed near jet engine testing and that he 
then worked in communications, listening to teletype on 
headphones which often had static.  In addition, the veteran 
states that he has had no occupational noise exposure since 
his period of service.  

While he is certainly competent to testify concerning 
continuity of symptoms capable of lay observation, the 
veteran has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Further, the competent medical evidence has shown a hearing 
disability could not have been continuous since service given 
that the veteran's service treatment records indicate his 
hearing was within normal limits contemporaneous to his noise 
exposure. 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


